EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on March 18, 2022.

The application has been amended as follows:
Please cancel claims 2 and 3.
Please amend claim 1 as follows:

Please make the following changes to Claim 1:

1.	(Currently Amended) A method for controlling a synchronous output of a digital matrix, including:
when an individual output unit in the output units is re-activated after an abnormality occurs in this individual output unit, calibrating output start times and output periods of the output units such that the output start times of the output units are identical and the output periods of the output units are identical;
receiving, by the output units, to-be-processed data based on the identical output start times; and
after the to-be-processed data is received, controlling the output units to complete the processing of the received to-be-processed data within a current output period, such that the output units output the processed data synchronously in a next output period, wherein the current output period and the next output period are continuous in time, calibrating output start times and output periods of the output units such that the output start times of the output units are identical and the output periods of the output units are identical comprises:
broadcasting and configuring configuration parameters of the output units, such that the output periods of the output units are identical; and
broadcasting an activation signal to the output units, and controlling the output units to simultaneously activate an output time sequence, such that the output start times of the output units are identical,
broadcasting and configuring configuration parameters of the output units such that the output periods of the output units are identical comprises:
triggering the broadcasting of the configuration parameters of the output units by automatic detection;
controlling the configuration parameters of the output units to be reset; and
controlling the output units to simultaneously configure the broadcasted configuration parameters, wherein the configuration parameters of the output units are reset to the default values first and then reconsidered.

Allowable Subject Matter
	Claims 1, 4-11, 23, and 25 are allowed.

	The following is an examiner' s statement of reasons for allowance:
Examiner has carefully considered claims 1, 4-11, 23, and 25. None of the cited arts of records discloses, suggests, nor teaches a method for controlling a synchronous output of a digital matrix where calibration of the output start times and output periods of the output units to be identical by broadcasting and configuring configuration parameters of the output units, is triggered by automatic detection when an individual output unit in the output units is reactivated after an abnormality occurs in the individual output unit, and where such configuration resets the configuration parameters to default [page 13, paragraph 4] of Applicant’s specification], as recited in claim 1.
The closest prior art, Xin et al (CN 104375789), discloses a synchronous display method for a spliced screen [paragraphs 1, 34, 56]. After a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [paragraph 34-41]. The reference clock of the unit is obtained from the synchronous control unit after the synchronous control unit is powered on [paragraph 34]. The video output unit generates a timing identifier using a timer every preset time period and synchronously displays the received image segmentation block according to the timing identifier [paragraphs 36-37]. This causes the start time points of the synchronous display of the respective video output units to be identical and the reference clock obtained by each video output unit to be the same, resulting in the timing at which each video output unit receives the synchronization response signal to be the same [paragraph 38]. The video output units receive video image frames based on the timing identifier for synchronous display [paragraphs 40-44]. However, Xin does not teach that the calibration is triggered by  automatic detection when an individual video output unit in the video output units is reactivated after an abnormality occurs in the individual output unit, or resetting the configuration parameters to default values first, before setting the output start times and output periods of the output units to be identical.
Another close prior art Ma et al (CN 102622196) discloses alternatively writing picture information to two cache areas, outputting, by an output node, the picture information written in the previous frame when synchronization signal comes [paragraphs 31-36]. Thus, respective output units are controlled to process the to-be-processed data which is received during the current output period upon receipt of to-be-processed data and output of the cached data is delayed by one output period so .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178